IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: ESTATE OF GEORGE                      : No. 679 MAL 2015
WITTMAIER, JR., AN INCAPACITATED             :
PERSON                                       :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
PETITION OF: GEORGE WITTMAIER,               :
JR.                                          :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.